DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 9-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s remarks on p. 6, filed on 8-23-21, are agreed upon by the examiner and furthermore, the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 15.

Specifically regarding the reasons for allowance of claims 1 and 15, see p. 6 of applicant’s remarks filed on 8-23-21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	9-11-21